              Case:20-01947-jwb       Doc #:378 Filed: 10/23/2020      Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

In re:

BARFLY VENTURES, LLC, et al,1                          Case No.: 20-01947-jwb
                                                       Chapter 11
                      Debtors.                         Honorable James W. Boyd


     ORDER GRANTING STIPULATION RESOLVING ADEQUATE ASSURANCE
                   OBJECTION OF GTW DEPOT, LLC

         The Court has reviewed the stipulation between GTW Depot, LLC, a Michigan limited

liability company (“GTW”), by and through its attorneys, Kreis, Enderle, Hudgins & Borsos, PC;

the Debtors, Barfly Ventures, LLC, et al (“Debtor”), by and through its attorney Elisabeth M.

Von Eitzen (Warner Norcross + Judd LLP) which request that the Court enter an order to the

Stipulation Resolving Adequate Assurance Objection of GTW (“Stipulation”). The Court has

determined to grant the request for an order approving that Stipulation without further notice or

hearing, therefore:

IT IS ORDERED:

         1.     The Stipulation is granted.

         2.     The Court will enter the Order to the Stipulation.

         3.     Buyer will provide adequate assurance in the form of a security deposit to GTW
              Case:20-01947-jwb         Doc #:378 Filed: 10/23/2020        Page 2 of 2



                 equal to one month’s triple net rent for the Site, being $17,928.27, with GTW

                 (“the Deposit”) paid on or before the closing date. Such payment will be applied

                 to the seventh (7th) month lease payment at the Site subsequent to the Buyer

                 assuming the lease, provided that no defaults have occurred on the lease for the

                 Site prior to such time and that if any such monetary defaults occur, GTW may

                 apply the Deposit towards curing any such default, in whole or in part.

         4.      With the payment referenced in paragraph 5 of the Stipulation and the payment of

                 the Deposit to GTW, GTW’s request for adequate assurance is resolved and the

                 objection withdrawn.

         5.      This Order is immediately effective and enforceable upon its entry.

         6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

                 related to the implementation, interpretation, and enforcement of this Order.

                                          END OF ORDER

 Order prepared and submitted by:

 KREIS, ENDERLE, HUDGINS
 & BORSOS, P.C.
 Nicholas J. Spigiel (P73526)
 One Moorsbridge Rd.
 P.O. Box 4010
 Kalamazoo, MI 49003
 Phone: (269) 324-3000
 Email: nspigiel@kehb.com
 Attorney for GTW Depot, LLC




IT IS SO ORDERED.

Dated October 23, 2020                             2
